Title: To Thomas Jefferson from Le Couteulx & Cie., 3 January 1787
From: Le Couteulx & Cie.
To: Jefferson, Thomas



Sir
Paris 3 Jany. 1787

By the inclosed from Mr. Barrett, your Excellency will observe that no order has been as yet officially given to the farmers people at Ruan, relative to the Relaxation of the Duties, which they have perceived upon an American Oil Spermaceti Cargoe, much less have they had the necessary Orders relative to the entire taking off of them in those, that come for Account of Mr. Barrett’s Contract. It would be then Sir, of a very urging Moment to have your Excellency interfere in this Affair and write to Mr. de Calonne that he should order the farmers to give at Ruan the necessary Orders in favor of Mr. Barrett’s Contract, as he has promised it already in the printed Letter written by him to your Excellency and that he should give your Excellency at the same time an Answer by writing that could in the mean Time serve Mr. Barrett as a Title to refuse himself to the Payment of the Duties, without running the Risks of being prosecuted by the Agents of the farm.
I profit of this Occasion to repeat myself at the Obedience of your Excellency & subscribe myself Your most obedt. hble. Servt.,

Le Couteulx & Cie.

